Cite as: 586 U. S. ____ (2019)           1

                   KAVANAUGH
                  Statement of ,K
                                J., dissenting
                                  AVANAUGH  , J.

SUPREME COURT OF THE UNITED STATES
       MORRIS COUNTY BOARD OF CHOSEN
             FREEHOLDERS, ET AL.
18–364               v.
          FREEDOM FROM RELIGION
              FOUNDATION, ET AL.

           THE PRESBYTERIAN CHURCH IN
                MORRISTOWN, ET AL.
18–365                 v.
             FREEDOM FROM RELIGION
                FOUNDATION, ET AL.
 ON PETITIONS FOR WRITS OF CERTIORARI TO THE SUPREME
                 COURT OF NEW JERSEY
         Nos. 18–364 and 18–365.   Decided March 4, 2019

   The petitions for writs of certiorari are denied.
   Statement of JUSTICE KAVANAUGH, with whom JUSTICE
ALITO and JUSTICE GORSUCH join, respecting the denial of
certiorari.
   Morris County, New Jersey, distributes historic preser-
vation funds to help preserve local buildings such as li-
braries, schoolhouses, performing arts centers, and muse-
ums. As part of that program, Morris County also
distributes funds to help preserve religious buildings such
as synagogues, temples, churches, and mosques. But it
turns out that New Jersey law, as recently interpreted by
the New Jersey Supreme Court, prohibits Morris County
from awarding grants to preserve religious buildings.
   The petitioners here argue that the State’s exclusion of
religious buildings—because they are religious—from
Morris County’s historic preservation program constitutes
unconstitutional discrimination against religion in viola-
tion of the First and Fourteenth Amendments to the United
2    MORRIS COUNTY BD. OF CHOSEN FREEHOLDERS v.
        FREEDOM FROM RELIGION FOUNDATION
               Statement of KAVANAUGH, J.

States Constitution. The New Jersey Supreme Court
concluded that the State’s discrimination did not violate
the First and Fourteenth Amendments.
  In my view, the decision of the New Jersey Supreme
Court is in serious tension with this Court’s religious
equality precedents.
  As this Court has repeatedly held, governmental dis-
crimination against religion—in particular, discrimination
against religious persons, religious organizations, and
religious speech—violates the Free Exercise Clause and
the Equal Protection Clause. In the words of Justice
Brennan, the “government may not use religion as a basis
of classification for the imposition of duties, penalties,
privileges or benefits.” McDaniel v. Paty, 435 U. S. 618,
639 (1978) (opinion concurring in judgment). Under the
Constitution, the government may not discriminate
against religion generally or against particular religious
denominations. See Larson v. Valente, 456 U. S. 228, 244
(1982).
  The principle of religious equality eloquently articulated
by Justice Brennan in McDaniel is now firmly rooted in
this Court’s jurisprudence. As Justice Kennedy later
wrote for the Court, a law may not discriminate against
“some or all religious beliefs,” and “a law targeting reli-
gious beliefs as such is never permissible.” Church of
Lukumi Babalu Aye, Inc. v. Hialeah, 508 U. S. 520, 532,
533 (1993). Put another way, the government may not
“impose special disabilities on the basis of . . . religious
status.” Employment Div., Dept. of Human Resources of
Ore. v. Smith, 494 U. S. 872, 877 (1990).
  We have applied that bedrock principle of religious
equality in numerous cases. See, e.g, Trinity Lutheran
Church of Columbia, Inc. v. Comer, 582 U. S. ___ (2017);
Good News Club v. Milford Central School, 533 U. S.
98 (2001); Rosenberger v. Rector and Visitors of Univ. of
Va., 515 U. S. 819 (1995); Lamb’s Chapel v. Center
                  Cite as: 586 U. S. ____ (2019)            3

                  Statement of KAVANAUGH, J.

Moriches Union Free School Dist., 508 U. S. 384 (1993);
McDaniel, 435 U. S. 618.
   For example, in McDaniel, a Tennessee statute disquali-
fied ministers from serving as delegates to Tennessee’s
constitutional convention. The Court ruled the statute
unconstitutional, explaining that the Constitution does
not allow the government to discriminate against religious
persons by prohibiting their service in a public office. See
435 U. S., at 629.
   In Good News, a school district in New York allowed
residents to use the local public high school for social,
civic, and recreational events. But the school district
prohibited a religious organization from using the school,
simply because the organization was religious. This Court
held that the school district’s exclusion of the religious
organization was unconstitutional discrimination against
religion. See 533 U. S., at 109.
   That same principle of religious equality applies to
governmental benefits or grants programs in which reli-
gious organizations or people seek benefits or grants on
the same terms as secular organizations or people—at
least, our precedents say, so long as the government does
not fund the training of clergy, for example. See Trinity
Lutheran, 582 U. S., at ___ (slip op., at 13); Locke v. Davey,
540 U. S. 712, 721, 725 (2004).
   In Trinity Lutheran, Missouri barred a religious school
from obtaining a state funding grant for the school’s play-
ground. By contrast, Missouri allowed secular private
schools to obtain state funding grants for their schools’
playgrounds. This Court held that Missouri’s law was
unconstitutional. The Court stated that the Constitution
“protects religious observers against unequal treatment.”
582 U. S., at ___ (slip op., at 6) (alterations omitted). In
the Court’s description, Missouri’s law reflected an uncon-
stitutional policy of “No churches need apply.” Id., at ___–
___ (slip op., at 13–14). The Court minced no words: Dis-
4    MORRIS COUNTY BD. OF CHOSEN FREEHOLDERS v.
        FREEDOM FROM RELIGION FOUNDATION
               Statement of KAVANAUGH, J.

criminating against religious schools because the schools
are religious “is odious to our Constitution.” Id., at ___
(slip op., at 15).
     In this case, New Jersey’s “No religious organizations
need apply” for historic preservation grants appears simi-
lar to, for example, Missouri’s “No religious schools need
apply” for school playground grants and New York’s “No
religious clubs need apply” for use of school facilities and
Tennessee’s “No ministers need apply” for state office.
   To be clear, this is not a case like Lee v. Weisman, 505
U. S. 577 (1992); Marsh v. Chambers, 463 U. S. 783 (1983);
or County of Allegheny v. American Civil Liberties Union,
Greater Pittsburgh Chapter, 492 U. S. 573 (1989), where
the government itself is engaging in religious speech, such
as a government-sponsored prayer or a government-
sponsored religious display. Nor is this a case like Bur-
well v. Hobby Lobby Stores, Inc., 573 U. S. 682 (2014), or
Smith, 494 U. S. 872, where a religious group or person is
asking for an accommodation or exemption from a gener-
ally applicable law. Under the Court’s precedents, both of
those categories of cases can pose difficult questions. This
kind of case, by contrast, should not be as difficult: Bar-
ring religious organizations because they are religious
from a general historic preservation grants program is
pure discrimination against religion.
                         *     *    *
  At some point, this Court will need to decide whether
governments that distribute historic preservation funds
may deny funds to religious organizations simply because
the organizations are religious. But at this point and in
this case, it is appropriate to deny certiorari, for two main
reasons. First, the factual details of the Morris County
program are not entirely clear. In particular, it is not
evident precisely what kinds of buildings can be funded
under the Morris County program. That factual uncer-
                 Cite as: 586 U. S. ____ (2019)           5

                  Statement of KAVANAUGH, J.

tainty about the scope of the program could hamper our
analysis of petitioners’ religious discrimination claim.
Second, this Court decided Trinity Lutheran only recently,
and there is not yet a robust post-Trinity Lutheran body of
case law in the lower courts on the question whether
governments may exclude religious organizations from
general historic preservation grants programs.
  For those reasons, denial of certiorari is appropriate. As
always, a denial of certiorari does not imply agreement or
disagreement with the decision of the relevant federal
court of appeals or state supreme court. In my view,
prohibiting historic preservation grants to religious organ-
izations simply because the organizations are religious
would raise serious questions under this Court’s prece-
dents and the Constitution’s fundamental guarantee of
equality.